TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00773-CV



                             Richard John Florance, Jr., Appellant

                                                 v.

  Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott,
                 Attorney General of the State of Texas, Appellees


                     FROM THE DISTRICT COURT OF TRAVIS COUNTY
                                 NO. D-1-GN-12-001484



                            MEMORANDUM OPINION


               Appellant, Richard John Florance, Jr., has advised this Court that this cause was

docketed in error. He explains that he perfected an administrative appeal in district court, that his

notice of appeal was inadvertently transmitted to our Clerk, and that he did not intend to pursue

an appeal to this Court at this time. He requests that we dismiss this cause. We grant Florance’s

motion and dismiss his appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: December 28, 2012